Citation Nr: 1720549	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of surgery for pilonidal cyst. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation by reason of being housebound.

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from March 1956 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his spouse appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in February 2017.  A transcript of this hearing is associated with the claims file.  

Although the only issue certified to the Board was the increased rating claim, the Board finds that, at the February 2017 hearing, the Veteran raised the claims for TDIU and special monthly compensation based on the need for regular aid and attendance/housebound as aspects of his claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of surgery for pilonidal cyst are productive of symptoms consistent with extensive leakage with fairly frequent involuntary bowel movements.

2.  The Veteran's service-connected residuals of surgery for pilonidal cyst are also manifested by recurrent infections that produce redness; yellowish, foul-smelling drainage; and increased pain to the site, which has required the use of systemic therapy (antibiotics) in excess of 6 weeks in a 12-month period.  

3.  Due to the Veteran's service-connected residuals of surgery for pilonidal cyst, he is unable to obtain and sustain a substantially gainful occupation.

4.  The Veteran is housebound due to his service-connected residuals of surgery for pilonidal cyst.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but no higher, for service-connected residuals of surgery for pilonidal cyst are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Code 7332 (2016).

2.  The criteria for a separate disability rating of 30 percent, but no higher, for recurrent infections of service-connected residuals of surgery for pilonidal cyst are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Code 7820 (2016).

3.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).

4.  The criteria for an award of special monthly compensation by reason of being housebound are met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Service-Connected 
Residuals of Surgery for pilonidal Cyst

The Veteran is service-connected for residuals of surgery for pilonidal cyst.  Service connection for the Veteran's disability was established by the Board in January 1972.  At that time, VA examination and medical records established the Veteran had a pilonidal (draining) sinus after repeated surgeries for multiple pilonidal cysts and external and internal hemorrhoids.  A May 1972 VA examination confirmed the Veteran continued to have a chronic perirectal abscess that was a residual of pilonidal and fistula-in-ano surgery with a current large draining sinus.  

The VA rating schedule does not have a Diagnostic Code specific to the Veteran's disability.  A 10 percent disability rating was assigned in 1972 by analogy under Diagnostic Code 7399-7332.  Diagnostic Code 7332 is used to rate disability of the rectum and anus based on impairment of sphincter control.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Appellant. Appellant. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Appellant. Appellant. 625, 629 (1992).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 7332, a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Finally, a 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114.  

Other potentially applicable rating codes require fistula of the intestine, peritonitis, stricture of the anus, prolapse of the rectum, pruritus ani, or hernia, which are not present in the Veteran's case, and so are not appropriate to rate the Veteran's disability.  38 C.F.R. § 4.114 , Diagnostic Codes 7330, 7331, 7333, 7334, 7336-7340.  The Board notes that fistula in ano under Diagnostic Code 7335 is rated as impairment of sphincter control under 7332, which is the Diagnostic Code currently used to rate the Veteran's disability.  Therefore, Diagnostic Code 7332 is the most appropriate diagnostic code under which to rate the Veteran's disability as it pertains to impairment of sphincter control.

The Veteran and his spouse testified at the February 2017 Board hearing that the Veteran has very little control over his bowels.  They stated that he rarely makes it to the bathroom before his bowels release.  This happens two to three times a day.  

The VA treatment records from April 2013 to April 2017 are fairly silent about the Veteran's fecal incontinence except for a past medical history of "rectal pain sinus [incontinence]" on a new patient evaluation in August 2013 and two notes in April 2017 that indicate he has loose stools secondary to short bowel syndrome from a bowel resection the Veteran had related to colon cancer.  (The Board notes that private medical records in the claims file demonstrate the Veteran was diagnosed to have carcinoma of the colon that was resected in November 1994.)  The Veteran did not actually start regular treatment through VA until October 2015 when he entered the home treatment program.  Thus, prior to that, most of his treatment was private and there are only annual primary care notes from August 2013 and August 2014.   From October 2015 however, the records show treatment for pilonidal cyst (also referred to as a sinus) although these records show only intermittent drainage present, most often when the Veteran had a flare up, which happened approximately every two to three months.  During these flare-ups, the Veteran's pilonidal cyst or sinus would become red and inflamed, drain purulent, yellowish, foul-smelling discharge and cause increased pain at the site.  These flare-ups were typically treated with antibiotics.  VA treatment records show treatment with either 7 or 10 day courses of antibiotics in or around October 2015, January 2016, February 2016, March 2016, and August 2016.  

Current private treatment records in the claims file do not show any treatment for incontinence.  Rather they show the Veteran was treated after being hospitalized for the opposite condition, constipation, in January 2015.  These records include a record of treatment for a pilonidal cyst in February 2015, which indicates the Veteran had anal fissure and anal stenosis due to anorectal scar tissue resulting from the multiple surgeries he had.  In November 2015, he was treated for a flare-up of his pilonidal cyst and was prescribed an antibiotic for seven days.  On follow-up, he reported no significant improvement with the antibiotic and was prescribed Bactroban cream instead.  

The Veteran underwent VA examination in December 2011, January 2014 and June 2014.  At the December 2011 examination, the examiner found the Veteran had an approximate 3x3 cm. tender, fluctuant, mildly draining pilonidal cyst within the left buttock.  Furthermore, the examiner found that he had decreased sphincter tone of the anus that the Veteran attributed to the pilonidal cyst and subsequent drainages (i.e., surgeries).  

The Board finds highly probative and persuasive the testimony provided at the February 2017 Board hearing.  That testimony demonstrates the Veteran has had drainage that is constant or near constant from the service-connected pilonidal cyst/sinus that he had to keep covered with a pad in the past.  Now the Veteran wears a diaper, which he has to change two to three times a day due to being unable to make it to the bathroom in time to use the toilet.  

By analogy, the Board finds that the drainage the Veteran describes from the pilonidal cyst/sinus is consistent with fecal leakage that requires the use of a pad.  The Board finds that the drainage the Veteran has is consistent with "extensive leakage" in the rating criteria as the Veteran and his spouse testified that it is constant or near-constant and, even if it is not present, when he sits down or when the area is "mushed," it will begin draining.  The Board recognizes that the VA treatment records often note that that there is no drainage.  These notes, however, are a quick check on a weekly or biweekly basis by a visiting nurse or by a physician on an infrequent basis.  The Veteran, and especially his spouse, who is his caregiver, deal with this on a daily basis and are in the best position to describe when and how often there is discharge.  Thus the Board gives more weight to their testimony than the VA treatment notes in evaluating the frequency and severity of the discharge from the pilonidal cyst/sinus.  

Likewise, the Veteran and his spouse both testified that he is unable to make it to the bathroom and thus involuntarily releases his bowels in his diaper two to three times a day.  The Board finds this to be consistent with the requirement of "fairly frequent involuntary bowel movements" in the rating criteria.  The Board acknowledges that there is evidence in the VA treatment records that places into question whether the Veteran's involuntary bowel movements are related to his nonservice-connected colon cancer.  (The Board notes the Veteran sought service connection for colon cancer as secondary to his service-connected residuals of surgery for pilonidal cyst in the mid-1990s but the RO denied his claim.)  However, in the December 2005 rating decision that awarded the current 30 percent disability rating assigned, the RO did not question this issue and assigned the 30 percent disability rating based upon evidence that the Veteran had occasional involuntary bowel movements.  Such evidence was a September 2005 VA examination at which the Veteran reported he suffered from fecal incontinence through the fistula (which is the residual of surgery for pilonidal cyst for which he is service-connected) occurring every two to three days.  Furthermore, the December 2011 VA examiner found the Veteran had decreased sphincter control, and the examiner did not dispute the Veteran's attribution of that to his service-connected disability.  At the February 2017 Board hearing, the Veteran gave testimony that everything is tied together because of his last surgery between the rectum and cyst.

The Court of Appeals for Veterans Claims (Court) has held that, if nonservice-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service-connected.  Mitleider v. Brown, 11 Vet. App. 181 (1998).  In the present case, there is nothing to clearly separate the Veteran's involuntary bowel movements from his service-connected disability.  Thus, the Board will grant the Veteran the benefit of the doubt and apply all of the symptoms to his service-connected disability.  

As the two criteria for a 60 percent disability rating under Diagnostic Code 7332 - extensive leakage and fairly frequent involuntary bowel movements - have been met, the Board finds that such disability rating is warranted for the Veteran's service-connected residuals of surgery for pilonidal cyst.  However, a higher disability rating is not warranted under Diagnostic Code 7332 because the evidence fails to demonstrate the Veteran has complete loss of sphincter control.  The December 2011 VA examiner indicated the Veteran only had decreased sphincter tone of the anus.  In addition, from the Veteran's testimony at the Board hearing, it is clear he still has some sphincter control as he stated that he tries to get to the bathroom, he just does not make it there.  

Finally, the Board finds that, even though the grant of a 60 percent disability rating is based upon the testimony at the February 2017 hearing, there is sufficient evidence of record to raise a reasonable doubt that such rating is warranted for the entire appeal period.  The December 2011 VA examiner's found that the Veteran had decreased sphincter tone of the anus.  The Board notes that, at the September 2005 VA examination upon which the current 30 percent disability rating is based, the Veteran reported fecal incontinence through the fistula occurring every two to three days with taking Imodium and modification of diet to decrease his stooling.  Also incontinence was noted on new patient evaluation as part of the Veteran's Past Medical History in August 2013.  Moreover, the Veteran reported in his February 2012 Notice of Disagreement that his service-connected disability made him "constantly miserable" and at times he had to change pads more than once a day.  Given the Veteran the benefit of the doubt, the Board finds this evidence, along with the Veteran's testimony, sufficient to indicate the drainage from the Veteran's service-connected pilonidal cyst/sinus was of such severity to be consistent with "extensive leakage" and that this, along with his fairly frequent involuntary bowel movements, was present during the entire appeal period.

In addition to the drainage and the fecal incontinence, one of the major complaints the Veteran and his spouse made at the hearing was the odor that comes from the site of the pilonidal cyst/sinus, which they reported is constant and very strong.  The Veteran also reported that, during flare-ups, the site is "real red and sore and hurts."  Moreover, the medical evidence clearly shows the Veteran experiences flare-ups of recurrent infections of the pilonidal cyst/sinus where it becomes red and inflamed and discharges yellowish, foul-smelling drainage with increased pain at the site.  These flare-ups are usually treated with antibiotics.  

After considering the rating schedule, the Board finds that the symptoms the Veteran incurs during these flare-ups of recurrent infections are not considered in the rating criteria under Diagnostic Code 7332, but should be separately rated by analogy under Diagnostic Code 7820, which evaluates infections of the skin not listed elsewhere, because the type of symptoms the Veteran has during his flare-ups are consistent with a skin disease.  

Diagnostic Code 7820 advises the rater to rate infections of the skin not listed elsewhere in the rating schedule as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 through 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  In the present case, the predominant disability would be most consistent with dermatitis as it is an active process rather than like a scar and it does not involve the head, face or neck.  

Under Diagnostic Code 7806, a 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body is covered, or at least 5 percent but less than 20 percent of exposed areas affected are covered, or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the condition affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In the present case, the Veteran's pilonidal cyst/sinus only measures from 0.5 cms. to 3 x 3 cms. (or 9 cms. squared) during the appeal period.  Thus, it only covers a very small percentage of the body and a rating based on that criterion would not be warranted.  However, as previously mentioned, the Veteran is treated with antibiotics, a systemic therapy, during his flare-ups.  The medical records show that between August 2015 and August 2016, the Veteran was prescribed antibiotics 6 times for either a 7-day or 10-day course.  The criteria above provides a 30 percent disability rating when there is systemic therapy required for a total duration of 6 weeks or more, but not constantly, during a 12-month period.  Therefore, the Board finds that a separate 30 percent disability rating is warranted for the Veteran's recurrent infections of his service-connected residuals of surgery for pilonidal cyst.  However, a higher disability rating is not warranted because, as previously discussed, only a small percentage of the Veteran's body is affected and thus 40 percent or more of his body is not affected.  More importantly, the evidence fails to demonstrate that he is on constant or near-constant systemic therapy.

Therefore, after considering all the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence is favor of finding that a disability rating of 60 percent, but no higher is warranted for the Veteran's service-connected residuals of surgery for pilonidal cyst and a separate 30 percent disability rating, but no higher, for recurrent infections of service-connected residuals of surgery for pilonidal cyst.  The Veteran's claim for an increased disability rating is, therefore, granted to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  TDIU

The Court has held that total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The evidence of record demonstrates the Veteran has not worked since January 1996.  Prior to that, the Veteran worked for the Federal Government for approximately 31 years, first as a pipe fitter and then as a boiler plant operator.  According to Social Security Administration records, the Veteran became too disabled to work in January 1996 due to chronic phlebitis, asbestosis and stomach, colon and lung cancer.  In December 1999, the Veteran was awarded Social Security disability due to malignant neoplasm of the colon, rectum or anus and malignant neoplasm of the lung, trachea or bronchus.  

At the Veteran's hearing, he testified that he has constant drainage from his service-connected disability and, even if it is not openly draining, when he sits down or any pressure is put on the wound, it starts draining again.  He and his wife also testified, that the service-connected disability causes a constant and strong odor.  Due to involuntary bowel movements, he has to wear a diaper and cannot make it to the bathroom on time.  He further testified that because of all these things, he does not do much but stays in his room and reads and looks out the window at the lake near their house.  He does not go out.  For example, if his family goes out to eat, he does not go with them as he finds his condition embarrassing and so he stays home and has them bring him something.  He further stated that he loved fishing but cannot stand the bouncing in the boat anymore as it has an adverse effect on him.  He also cannot go hunting anymore because of all the walking.  

The Board acknowledges that the evidence of record demonstrates that the Veteran has not been working since 1996 due to nonservice-connected disabilities.  However, his testimony in February 2017 raises the question of whether he is currently unable to do work-related activities due to his service-connected disability.  Consequently, the Board finds that the Veteran has raised a claim for a TDIU based upon his February 2017 testimony.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for only one disability and that is for his service-connected residuals of surgery for pilonidal cyst, evaluated by this decision as 60 percent disabling with a separate 30 percent for recurrent infections for a combined disability rating of 70.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disability.  

The Veteran is essentially housebound due to his service-connected disability.  He experiences an offensive odor on a near constant basis from the disability, which he clearly finds embarrassing and his spouse finds offensive.  This odor would seem to preclude him from being able to work in a public forum.  His disability also causes the Veteran to have involuntary bowel movements multiple times a day, which requires him to wear a diaper and be near a bathroom.  This may also require multiple changes of clothes a day.  The Veteran also indicated that certain motions, such as riding in a boat and walking, are problematic for him probably because such motion would set off a bowel movement.  Even sitting is a problem for the Veteran as he indicated that this causes drainage from the pilonidal cyst/sinus, even if it is not currently draining, in addition to pain.  Thus, sitting for extended periods of time could be difficult for the Veteran.  Furthermore, it would appear that, during a flare-up of infection at the site of the pilonidal cyst/sinus, the Veteran's symptoms of foul odor, pain and drainage worsen and would make it even more difficult for him to function during those periods, which seems to happen every couple of months or so.

Based upon this evidence, the Board finds that there is reasonable doubt the Veteran would be able to either obtain employment or sufficiently perform the activities of work to sustain employment even in a sedentary job due to his service-connected disability.  Consequently, resolving all reasonably doubt in the Veteran's favor, the Board finds that he is unable to obtain and sustain a substantial gainful occupation.  The claim for TDIU is, therefore, granted.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Special Monthly Compensation by Reason of Being Housebound

Special monthly compensation by reason of being housebound may be awarded on one of two bases - either a statutory basis or a factual basis.  Both bases require that the Veteran have a single disability rated totally disabling (i.e., 100 percent).  38 U.S.C.A. § 1114 (s); 38 C.F.R § 3.350(i).  The total disability rating requirement may be met by a finding of a TDIU where that award is based on one single condition.  Bradley v. Shinseki, 22 Vet. App. 280, 293(2008) )(a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114 (s) rate, but only if the TDIU is based on a single disability); VAOGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for special monthly compensation).

Statutory housebound is granted when, in addition to having a single disability rated as totally disabling, a Veteran also has an additional disability or disabilities independently rated a combined 60 percent disabling.  38 U.S.C.A. § 1114 (s); 38 C.F.R § 3.350(i).  In the present case, the Veteran is only service-connected for the one disability (even though he has now been given two separate disability ratings, he is really only service-connected for a single disability while the ratings only evaluate separate manifestations of that disability).  Thus, this basis is not for consideration as he does not have additional disabilities to consider.

For factual housebound, in addition to having a single totally rated disability, the evidence must demonstrate that the Veteran's service-connected disability or disabilities render him unable to leave the immediate premises of his home.  Id; see also Bradley, supra.  This does not mean a Veteran can never leave his house, only that he must generally stay within the immediate surroundings.  Occasionally leaving for appointments is allowable, but generally the Veteran must "stick close to home."

As previously discussed above in evaluating the Veteran's claim for a TDIU, the Board noted that the Veteran testified that he rarely leaves his home anymore.  It appears this is because he finds his service-connected disability embarrassing because of the constant foul odor that it gives off as well as his difficulties with the involuntary bowel movements, which he never knows when they will happen.  Thus, he does not participate in activities that he used to enjoy any more, such as fishing and hunting (because it appears these activities trigger his involuntary bowel movements), and he does not go out to restaurants to eat with his family anymore either.  

In addition, the Board notes that the Veteran receives in-home health care from VA and has since October 2015.  The Board acknowledges that the Veteran has multiple nonservice-connected medical problems that contribute to his overall poor health and his acceptance into the program.  However, his service-connected disability was one issue that was considered and is definitely discussed and treated at each weekly to biweekly nursing visit.  Thus, the fact that the Veteran is receiving in-home health treatment for his service-connected disability is a relevant fact.  

However, it does appear that the Veteran can leave the house when he has to and still is treated by non-VA providers for nonservice-connected medical problems and he does attend those appointments.  But otherwise, based on his testimony, it does not appear that he leaves home for much else.  He testified that he spends most of his time in his room reading and looking out his window at the lake near his house.  

Consequently, the Board finds that the evidence raises a reasonable doubt that the Veteran is factually housebound due to his service-connected residuals of surgery for pilonidal cyst.  Based upon this decision, the Board has granted a TDIU due to this disability, which meets the criteria for having a single disability evaluated as totally disabling.  With the finding that the Veteran is factually housebound, when resolving all reasonable doubt in his favor, the Board finds that an award of special monthly compensation based upon the Veteran being housebound is warranted.  The claim for special monthly compensation is, therefore, granted.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating of 60 percent for service-connected residuals of surgery for pilonidal cyst is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a separate disability rating of 30 percent for recurrent infections of service-connected residuals of surgery for pilonidal cyst is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation by reason of being housebound is granted, subject to controlling regulations governing the payment of monetary benefits.


REMAND

The Board finds that the evidence of record raises the question of whether the Veteran is entitled to special monthly compensation based upon the need of regular aid and attendance of another person due to his service-connected disability.  Specifically, the evidence establishes that the Veteran's service-connected residuals of surgery for pilonidal cyst requires cleaning daily with a hand held shower and special medicated wash, Hibiclenz (Chlorhexidine liquid), prescribed to him by the VA to prevent recurrent infections.  He has also been ordered to take sitz baths multiple times a day and use sterile applicators to aid with keeping the rectal area clean.  It is clear from the treatment records that the Veteran's spouse is his primary caregiver and it appears she assists him with taking care of his service-connected disability in addition to his nonservice-connected disabilities.  

In addition, at the February 2017 Board hearing, the Veteran and his spouse both testified that the Veteran has involuntary bowel movements two to three times a day during which he very rarely makes it to the bathroom.  He wears diapers that usually protect  him from making a mess on the way to the bathroom.  However, although the VA treatment records indicate the Veteran's spouse provides significant caregiving to him, it is not clear from their testimony how much assistance he requires from her, if any, to clean up from these episodes of involuntary bowel movements.  

Thus, the Board finds that there is some evidence indicating that the Veteran needs regular aid and attendance due to his service-connected disability but it is not sufficient to make a definite determination at this time.  Thus, remand is warranted for additional development to obtain adequate evidence to render a decision on this issue, such as additional statements from the Veteran and his spouse, as well as a VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Veteran's claims file VA treatment records from the VA Medical Center in Columbia, South Carolina since April 2017.  

2.  Contact the Veteran and ask him to submit a written statement describing the assistance he needs from others, if any, in performing his activities of daily living (in other words, dressing, bathing, eating, toileting and transferring) as a result of his service-connected residuals of surgery for pilonidal cyst.  He should be advised to be mindful to provide information only relating to his service-connected disability and to not describe assistance needed because of nonservice-connected disabilities such as his colon cancer and lumbar spine disorder for which he has specifically been denied service connection.  Further, he should be advised that he can also submit lay statements from his spouse, other family members and friends to assist in supporting the claim.  

3.  After a reasonable time has passed to permit the Veteran to respond to request for information, schedule him for an appropriate VA examination to determine his need for regular aid and attendance, including using alternate means as the evidence indicates the Veteran is essentially housebound and may not be able to attend an examination.  If the Veteran cannot travel for a VA examination, to include examination on a fee-basis, the AOJ should attempt to use alternate means to evaluate the Veteran, i.e., arrange for the examination to be conducted at the Veteran's residence (either on a fee-basis or have a VA employee who can travel go to the residence to conduct the examination); or, if the Veteran is in a nursing home or other care facility, requesting that an evaluation be completed by facility medical staff; or consider the possibility of assessment via remote conferencing, including telephonic techniques.  All attempts to arrange such examinations should be documented in the record.  If an examination is scheduled, his claims file must be made available to the examiner for review in conjunction with the examination.  

The examiner should elicit from the Veteran information regarding his capability for performing self-care functions (for example, dressing, bathing, eating, toileting and transferring) and how those may be affected by his service-connected residuals of surgery for pilonidal cyst.  Any indicated tests or studies must be completed.  

Based on review of the record, interview and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected disability alone.  In rendering the opinion, the examiner should consider and discuss the evidence of record indicating the Veteran has to daily cleanse the area around his rectum and buttocks with a hand held shower and prescription wash, take sitz baths, and use sterile cleansing cloths prescribed by his physician; the testimony from the Veteran and his wife that he has involuntary bowel movements two to three times a day requiring cleaning up and replacement of at least his diaper; episodes of flare-ups of recurrent infection of his pilonidal cyst/sinus that cause increase symptoms including pain and foul smelling yellowish discharge.

If, and only if, the Veteran is unable to appear for examination after exhausting attempts to use alternate means, the above medical opinion should be requested based upon a review of the claims file alone.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, adjudicate the claim for special monthly compensation based upon the need for regular aid and attendance.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


